Title: To Thomas Jefferson from James Madison, 15 February 1795
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Feby. 15 1795

Your favor of the 5th. came to hand yesterday. I will attend to your several commissions. Mr. Hawkins tells me, that the seed of the Winter Vetch is not to be got here.
Altho’ nearly three months have passed since the signing of the Treaty by Jay, the official account of it has not been received, and the public have no other knowledge of its articles than are to be gleaned from the imperfect scraps of private letters. From these it is inferred that the bargain is much less in our favor than might be expected from the circumstances which co-operated with the justice of our demands. It is even conjectured that on some points, particularly the Western posts, the arrangements will be inadmissible. I find that in N.Y. there are accounts which are credited, that the posts, after the surrender, are to be thoroughfares, for the traders and merchandize of both parties. The operation of this will strike you at once, and the sacrifice is the greater, if it be true as is stated, that the former regulation on this subject, secured to the U.S. the monopoly of the fur trade, it being impossible for the Canadian Traders to get to and from the markets, without using our portages, and our parts of the lakes. It is wrong however to prejudge, but I suspect that Jay has been betrayed by his anxiety to couple us with England, and to avoid returning with his finger in his mouth. It is apparent that those most likely to be in the secret of the affair, do not assume an air of triumph.
The elections in N. York give six republicans instead of the former three. E. Livingston had in the city 205 votes more than Watts the present member. In Massachts. the elections are in several instances, still to be repeated. Dexter is to run a third heat. In the last his rival outvoted him, but was disappointed by a few scattering votes, which prevented his having a majority of the whole. It is said that if nothing new turns up, Varnum will be sure to succeed on the next trial. The choice of Senators continues to run on the wrong side. In Delaware, where we were promised of late, a republican, it was contrived by a certain disposition of offices as some tell us, or according to others, occasioned by particular sicknesses, that Latimer of the H. of Reps. lately dropped by the people, has been appointed by the Legislature. N. Carolina has appointed Bloodworth whom you may recollect. His country men here do not augur favorably of his political course. Clinton has declined a reelection to the Govt. of N.Y. His party set up Yates and Floyd against Jay and Van-Ranslaer. Hamilton does not interfere with Jay. It is pompously  announced in the Newspapers, that poverty drives him back to the Bar for a livelihood.
The Session has produced as yet, but few Acts of Consequence. Several important ones are depending, on the subjects of the Militia, of the military Establishment, and the discharge of the public debt. On the first little more will probably be done than to digest some regulations which will be left for public consideration till the next session. On the second, the present military Establishment will be continued and compleated; notwithstanding the late treaty with the Six Nations, the success of Wayne against the other tribes, and the disappearance of ominous symtoms in the aspect of G. Britain. I am extremely sorry to remark a growing apathy to the evil and danger of standing armies. And, a vote passed two days ago, which is not only an evidence of that, but if not the effect of unpardonable inattention, indicates a temper still more alarming. In the Military Acts now in force, there are words, limiting the use of the army to the protection of the Frontiers. The Bill lately brought in revised the whole subject, and omitted this limitation. It was proposed to re-instate the words. This was rejected by a large majority. It was then proposed to substitute another phrase free from the little criticisms urged against the first proposition. The debate brought out an avowal that the Executive ought to be free to use the regular troops, as well as the Militia in support of the laws against our own Citizens. Notwithstanding this the amendment was lost by 8 votes. The House was very thin, and it is supposed, that the majority would have been in favor of the amendment, if all the members had been present. The mischeif however is irremediable, as the Senate will greedily swallow the Bill in its present form. This proceeding is the more extraordinary when the President’s speech and the answer of the House of Reps. are recollected and compared with it. The third subject is the reduction of the public debt. Hamilton has in an arrogant valedictory Report presented a plan for the purpose. It will require about 30 years of uninterrupted operation. The fund is to consist of the surpluses of impost and Excise, and the temporary taxes of the last Session which are to be prolonged till 1781. You will judge of the chance of our ever being out of debt, if no other means are to be [used?]. It is to be lamented that the public are not yet better reconciled to direct taxes which alone can work down the debt faster than new emergences will probably add to it. Of this dislike the partizans of the Debt take advantage not only to perpetuate it, but to make a merit of the application of inadequate means to the discharge of it. The plan of Hamilton contained a number of new irredeemabilities, among the remodifications proposed by him. All these have been struck out.

Mr. Christie of the House of Reps. intends to visit England in the interval between the present and next session. He is ambitious of a line from you introducing him to Mr. Pinkney, and has made me his solicitor for it. He is a man of good sense, and second to none in a decided and systematic devotion to Republicanism. Will you oblige us both by inclosing me such a letter. You need not fear its reaching me, as I shall be detained here some time after the adjournment. Adieu
